Citation Nr: 0835303	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 10, 1992, 
for an award of service connection for post-traumatic stress 
disorder (PTSD), based upon alleged clear and unmistakable 
error (CUE) in a January 1998 rating decision.

2.  Entitlement to a higher initial disability rating for 
type II diabetes mellitus


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from January 1965 to April 
1969.

With regard to the issue of whether there was CUE in the 
assignment of the effective date in the January 1998 award of 
service connection for PTSD, this matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2006, a statement of the 
case was issued in March 2006, and a substantive appeal was 
received in May 2006.

The Board notes that the veteran had previously perfected an 
appeal for entitlement to a higher initial disability rating 
for type II diabetes mellitus.  That appeal arose from an 
August 2002 VARO rating determination.  A notice of 
disagreement was received in April 2003, a statement of the 
case was issued in July 2004, and a substantive appeal was 
received in July 2004.  A supplemental statement of the case 
was issued in that appeal as recently as July 2005.  However, 
the veteran expressly withdrew this appeal in a written 
statement submitted in August 2005.


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
PTSD in September 1980.  The claim was denied in a December 
1982 Board decision.  

2.  The veteran submitted a claim for service connection for 
PTSD in January 1984.  The claim was denied on appeal in a 
June 1986 Board decision.  

3.  In August and September of 1986, copies of a River 
Squadron Five certificate showing combat participation in 
Vietnam were among documents submitted by the veteran and 
added to the claims file.

4.  The veteran submitted a claim for service connection for 
PTSD in October 1986.  The claim was denied on appeal in an 
April 1988 Board decision, and this decision expressly 
contemplated the River Squadron Five certificate showing 
combat participation in Vietnam.   The veteran did not appeal 
the Board denial.

5.  The veteran filed a July 1992 petition to reopen his 
claim for entitlement to service connection for PTSD.

6.  Service personnel records received and added to the 
claims file after the April 1988 Board decision, including 
those received in May 1997, did not contain any evidence not 
previously submitted, bearing directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant nor so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  In a January 1998 rating decision, the RO reopened the 
claim of entitlement to service connection for PTSD on the 
basis of new evidence showing a current diagnosis of PTSD; 
the January 1998 decision granted service connection for PTSD 
and assigned a 100 percent disability evaluation effective 
from July 10, 1992.  No timely notice of disagreement was 
filed regarding this decision.

8.  The January 1998 rating decision was consistent with and 
supported by the evidence then of record, and the existing 
legal authority, and it did not contain undebatable error 
that would have manifestly changed the outcome.

9.  In August 2005, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the appeal of the issue 
of entitlement to a higher initial disability rating for type 
II diabetes mellitus




CONCLUSIONS OF LAW

1.  The December 1982 Board determination that denied a claim 
of service connection for PTSD is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

2.  The June 1986 Board determination that denied a claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 2002).

3.  The April 1988 Board determination that denied a petition 
to reopen a claim of service connection for PTSD is final.  
38 U.S.C.A. § 7104(b) (West 2002).

4.  No service personnel records received subsequent to the 
April 1988 prior final denial of the claim contained new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108, (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The January 1998 RO rating decision which assigned an 
effective date of July 10, 1992, for a grant of service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).

6.  The January 1998 RO rating decision which assigned an 
effective date of July 10, 1992, for a grant of service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2007).

7.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a higher 
initial disability rating for type II diabetes mellitus.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issue of entitlement to a higher initial 
disability rating for type II diabetes mellitus, the veteran 
withdrew his appeal of this matter in a written statement 
received in August 2005.  Thus, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to a higher initial disability rating 
for type II diabetes mellitus is dismissed.

Claim of Clear and Unmistakable Error In January 1998 RO 
Rating Decision

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
claim of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet.App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 
Vet.App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet.App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed.Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed.Cir. 2000) 
(upholding Board CUE regulations to this effect).

Initially, the Board notes that the veteran has claimed that 
CUE exists in the January 1998 RO rating decision which 
granted service connection for PTSD and assigned a 100 
percent disability evaluation effective from July 10, 1992.  
The veteran did not file a timely notice of disagreement 
regarding this decision, and the decision thus became final.  
38 U.S.C.A. § 7105 (West 2002).  The appellant seeks to 
nevertheless revise the effective date assigned in this 
decision by demonstrating that the January 1998 RO decision 
was based upon CUE.

Prior to the January 1998 RO decision, an April 1988 Board 
decision was the most recent final decision which denied 
entitlement to service connection for PTSD.  See 38 U.S.C.A. 
§ 7104(b).  The veteran's July 1992 statement requesting that 
his claim be reopened, along with a report of a pertinent 
hospitalization for PTSD beginning in July 1992, led to the 
reopening and granting of the veteran's claim of entitlement 
to service connection in the January 1998 RO decision.  
Service connection for PTSD was granted effective from July 
10, 1992.

In particular, the veteran's representative contends that the 
January 1998 rating decision should have assigned an 
effective date of September 17, 1980, the date of a prior 
claim of entitlement to service connection for PTSD, based on 
receipt of new and material evidence pursuant to 38 C.F.R. 
§ 3.156(c).  The Board notes that 38 C.F.R. § 3.156(c) 
pertains to cases where the new and material evidence upon 
which a claim is reopened consists of a supplemental report 
from the service department.  However, in this case, no 
service department record cited by the appellant met the 
criteria to be considered new and material evidence for the 
purposes of the January 1998 RO decision.  The Board finds 
that no CUE has been properly identified in the January 1998 
RO rating decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet.App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet.App. 242, 245 (1994); Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).  Further, the error 
must be 'undebatable' and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
'failure to follow the regulations' or 'failure to give due 
process,' or any other general, non-specific claim of 'error' 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet.App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet.App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be 'undebatable' and of the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made'; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet.App. at 245, quoting 
Russell, 3 Vet.App. at 313-14.

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid 'as if the 
corrected decision had been made on the date of the reversed 
decision.'  38 C.F.R. § 3.105(a).

In this case, the appellant specifically claims that a 
January 1998 RO rating decision which granted service 
connection for PTSD committed CUE in failing to assign an 
effective date earlier than the assigned July 10, 1992, for 
that award.  The appellant's argument, as explained in detail 
in multiple items of correspondence including the May 2006 
substantive appeal, specifically articulates the following 
contention of CUE (the Board observes that the appellant's 
attorney misstates the assigned effective date in this 
correspondence, but the legal argument presented is 
nevertheless clear):

The VA's current effective date of July 22, 1999 
[sic], as assigned by the VA, is predicated upon a 
failure to consider and correctly apply 38 C.F.R. 
§ 3.156(c).  [The veteran] is entitled to an 
effective date of September 17, 1980, and a 
retroactive evaluation of his disability from post-
traumatic stress disorder from that date.  The 
plain language of 38 C.F.R. § 3.156(c) requires 
that the VA's former decision, denying disability 
compensation to [the veteran] in January 1998, must 
be reconsidered by the adjudicating VA of original 
jurisdiction.  [Emphasis preserved from original].

Thus, the appellant has specifically alleged an error 
involving the application of effective date law for a grant 
of service connection, with express focus upon the 
applicability of 38 C.F.R. § 3.156(c).  The Board observes 
that there are many possible alternative theories of 
entitlement to an earlier effective date based upon CUE which 
may be explored in scrutinizing a rating decision, but in a 
claim for CUE the Board will limit its analysis to the 
specific error or errors sufficiently alleged by the 
appellant in this case.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  In addition, 
the effective date of a grant of benefits based on new and 
material evidence following a prior final denial, other than 
service department records, is the date of receipt of a new 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

An exception exists regarding reconsideration of decisions on 
the basis of newly discovered service department records.  It 
is noted that during the pendency of the appeal, revisions 
were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective on 
October 6, 2006.  38 C.F.R. § 3.156(c) was revised to 
establish clearer rules regarding reconsideration of 
decisions on the basis of newly discovered service department 
records.  The substance of 38 C.F.R. § 3.400(q)(2) is now 
included in the revised § 3.156(c).  The law as it existed at 
the time of the January 1998 RO rating decision is 
controlling in this case involving an allegation of CUE in 
that decision.  Prior to the revision, 38 C.F.R. § 
3.400(q)(2) governed the effective date of benefits awarded 
when VA reconsidered a claim based on newly discovered 
service department records.  The prior 38 C.F.R. § 
3.400(q)(1) is now redesignated as new § 3.400(q)(1) and (2) 
without substantive change.  See 70 Fed. Reg. 35388 (2005).

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together establish an 
exception to the general effective date rule in 38 C.F.R. 
§ 3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.  
As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the 'new 
and material' requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

The version of 38 C.F.R. § 3.156(c) discussed and quoted in 
the arguments presented by the veteran's attorney in this 
case is correctly the version of 38 C.F.R. § 3.156(c) as it 
existed at the time of the January 1998 rating decision.  The 
appellant's argument, as explained in his May 2006 
substantive appeal submission, is that "Based upon 38 C.F.R. 
§ 3.156(c), [the veteran] was entitled to an effective date 
for the award of disability compensation for post traumatic 
stress disorder from September 17, 1980."

However, as discussed below, the Board finds that the 
argument advanced by the appellant's attorney relies upon 
critical mischaracterizations of the procedural and factual 
history shown in the record.  Based upon the procedural and 
factual history revealed upon the Board's thorough review of 
the several volumes in the claims file, it is the Board's 
view that 38 C.F.R. § 3.156(c) was not for application in the 
January 1998 RO decision, and there was no CUE in that 
decision's assignment of an effective date without applying 
38 C.F.R. § 3.156(c).

The provisions of the applicable version of 38 C.F.R. 
§ 3.156(c) provide that "Where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction."  An essential 
contention in the appellant's argument is that in the time 
leading up to the January 1998 decision, new and material 
evidence in the form of service department records were added 
to the claims file.  Thus, the Board turns its attention to 
assessing the validity of this specific essential contention.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As this case features an allegation of CUE in the application 
of the law in a January 1998 RO decision, the amended version 
of 38 C.F.R. § 3.156(a) is not for application in this 
instance.

Under the applicable definition, then, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).  The Court has held VA is 
required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet.App. 273, 283 (1996).

The Court has elaborated on what constitutes 'new and 
material evidence.'  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet.App 273, 283 (1996).

As discussed below, the Board finds that an April 1988 Board 
decision was the last final disallowance of the claim of 
entitlement to service connection for PTSD at the time of the 
January 1998 RO rating decision which granted that benefit.  
See 38 U.S.C.A. § 7104(b).  However, in light of the fact 
that the April 1988 Board disallowance was essentially a 
denial of a petition to reopen an already previously denied 
claim, the Board has given careful attention to the full 
history of the veteran's claims for service connection for 
PTSD and the basis for each denial.  After considering the 
basis of the past disallowance of the veteran's claim of 
service connection for PTSD, and determining what evidence 
was added to the record following the April 1988 denial, the 
Board finds that there was no new and material evidence in 
the form of service department documents when the January 
1998 RO rating decision was issued.  Indeed, the only 
specifically identified document alleged by the appellant to 
be a service department record presenting new and material 
evidence, a Navy "Certificate of River War Service in 
Republic of Vietnam," was actually added to the claims file 
in 1986 and considered in the prior final Board disallowance 
of the claim in April 1988.

The veteran's attorney directs the Board's attention to the 
veteran's statement received in September 1980 which raised a 
claim for service connection for PTSD.  An October 1981 RO 
rating decision denied that claim on the merits because it 
found that the evidence of record did not demonstrate the 
presence of chronic PTSD.  Specifically, the October 1981 
decision explained that review of the medical evidence led 
the RO to accept a medical examiner's findings that "any 
manifestations of emotional difficulties come under the 
heading of schizophrenia, not post-traumatic stress 
disorder."  The veteran appealed this decision, and the 
basis for denial was reiterated in a January 1982 statement 
of the case.  A December 1982 Board decision denied the 
appeal, finding that "The veteran does not currently suffer 
from a post-traumatic stress disorder."  Thus, this denial 
of the appeal on the merits was expressly based upon the 
absence of a demonstration of a current diagnosis of the 
claimed disability.

A statement from the veteran received at the RO in January 
1984 petitioned to reopen the claim of entitlement to service 
connection for PTSD.  An RO decision dated February 1984 
found that no new and material evidence sufficient to reopen 
the claim had been submitted, and the veteran again appealed.  
A May 1984 statement of the case and supplemental statements 
of the case dated in June and July 1984 reiterated the 
finding of no new and material evidence sufficient to reopen 
the claim.  A  June 1986 Board decision found that the newly 
submitted evidence as of that time "does not establish a new 
factual basis which would support the grant of service 
connection for posttraumatic stress disorder."  Thus, the 
claim was not reopened.  The basis of this denial was that no 
new evidence had been submitted to change the factual basis 
of the prior denial, which was that a diagnosis of the 
claimed disability had not been established.

In October 1986, the veteran submitted a statement clearly 
requesting "reopen my claim for post traumatic stress ...."  
Preceding the submission of this statement, the veteran 
submitted a significant quantity of materials to add to the 
evidence of record.  In September 1986, the veteran received 
records from the Department of the Navy pertinent to his 
military service; these included many service records 
specific to the veteran.  Most significantly, included among 
these records were multiple copies of a Navy "Certificate of 
River War Service in Republic of Vietnam" which documents 
that the veteran "participated in 220 patrols in areas where 
enemy hostile fire was imminent" between February 1967 and 
February 1968.  The certificate explicitly describes "highly 
dangerous night patrols" and certifies to the veteran that 
"You actually were under hostile fire on 25 patrols."

Copies of this certificate are in the claims file and clearly 
date stamped by an RO as having been received in August 1986 
and again in September 1986.  The Board emphasizes that 
review of the evidence clearly establishes that this 
certificate was added to the claims file in 1986, as this 
finding is highly pertinent to the Board's analysis of the 
appellant's CUE contentions.

In February 1987, the RO issued a new decision informing the 
veteran that "the evidence you submitted to reopen your 
previously disallowed claim is not new and material.... we can 
make no change in our previous decision."  The veteran 
appealed, and a September 1987 statement of the case 
reiterated that the newly submitted evidence "does not 
present any new factual basis which would permit the grant of 
service connection for post-traumatic stress disorder...."

The appeal was then addressed by the Board in an April 1988 
decision which denied the petition to reopen the claim.  The 
Board found, with regard to the PTSD issue, that "The 
evidence submitted since [the prior Board decision] does not 
show that the veteran has post-traumatic stress disorder...."  
Significantly, the April 1988 Board decision makes explicit 
reference to the information contained on the Navy 
"Certificate of River War."  The April 1988 decision 
describes that "the veteran submitted a copy of a 
certificate showing that he served in the United States Navy 
river patrol force operating in Vietnam between February 1967 
and February 1968."  The April 1988 Board discussion of the 
certificate continues with even more specificity, describing 
that "The certificate showed that the veteran participated 
in 220 patrols and that he was under hostile fire on 25 
patrols."

The unappealed April 1988 Board denial was the prior final 
denial of the veteran's claim before the petition to reopen 
the claim in 1992.  See 38 U.S.C.A. § 7104(b).  The April 
1988 Board decision expressly acknowledged that the evidence 
showed that the veteran engaged in combat "under hostile 
fire" during service in Vietnam.  The basis of the denial 
was that the evidence still did not establish a current 
diagnosis of the claimed PTSD; the decision explained that 
the evidence "does not show that the veteran has post-
traumatic stress disorder."

The veteran subsequently submitted a statement in July 1992, 
while hospitalized for treatment involving PTSD, in which he 
requested that his claim be reopened; this claim ultimately 
led to the reopening and granting of the veteran's claim of 
entitlement to service connection in the January 1998 RO 
decision.  The essential contention of the appellant's CUE 
claim in this case is that service department documents added 
to the record after the April 1988 final disallowance, 
trigger the necessary application of 38 C.F.R. § 3.156(c) in 
the January 1998 RO decision.  The applicable version of 
38 C.F.R. § 3.156(c) applies only when "new and material 
evidence consists of a supplemental report from the service 
department."  The appellant seems to argue, as expressed in 
the January 2006 notice of disagreement, that the January 
1998 rating decision's reference to "Navy personnel records 
which were recently received" demonstrates that there was 
new and material evidence submitted in service department 
documents.  Other than the Navy Certificate of River War 
which was clearly added to the claims file in 1986 and 
expressly considered in the prior final Board decision of 
April 1988, the appellant has not identified any particular 
service record nor any material fact revealed in a service 
document which meets the criteria for being considered new 
and material evidence.

The Board observes that the January 2006 notice of 
disagreement alleges that the April 1988 Board denial of the 
PTSD claim did not consider the Navy Certificate of River 
War.  The appellant's attorney emphasizes this contention in 
the May 2006 substantive appeal submission.  In both the 
January and May 2006 submissions, the appellant's attorney 
makes the same contention, quoted here from the May 2006 
submission: "The April 14, 1988, Board decision did not 
refer to any service department records, it referred only to 
[the veteran's] service medical records."  The appellant's 
attorney continues to state that the April 1988 Board 
decision "does not indicate any reference to [the veteran's] 
assignment to River Squadron Five from March 1967 to February 
1968."

Review of the April 1988 Board decision has revealed this 
characterization presented by the appellant's attorney to be, 
at the very least, misleading.  The April 1988 Board decision 
makes explicit reference to the information contained on the 
certificate.  The April 1988 decision describes clearly that 
"the veteran submitted a copy of a certificate showing that 
he served in the United States Navy river patrol force 
operating in Vietnam between February 1967 and February 
1968."  The April 1988 Board decision's discussion of the 
certificate continues with even more specificity, describing 
that "The certificate showed that the veteran participated 
in 220 patrols and that he was under hostile fire on 25 
patrols."  As discussed above, a review of the claims file 
makes it unmistakably clear that the certificate providing 
this information, the "River Squadron Five" certificate, 
was added to the claims file in 1986; multiple copies of this 
certificate with RO receipt date stamps from 1986 remain 
apparent in the claims file.  The contentions of the 
appellant's attorney that this certificate and the 
information it presents were not of record prior to the April 
1988 Board decision and that the April 1988 Board decision 
did not consider this evidence, are clearly incorrect and 
irreconcilable with the evidence in the claims file.

Thus, the 'River Squadrom Five' certificate cannot be said to 
have been 'new' evidence when the veteran filed a petition to 
reopen his claim in 1992, nor was it 'new' evidence for the 
purposes of the January 1998 RO decision which granted 
service connection for PTSD.  As it was not 'new' evidence, 
it could not be 'new and material' evidence.  Thus, the 
'River Squadrom Five' certificate did not trigger any 
applicability of 38 C.F.R. § 3.156(c) at that time and there 
was no CUE in the RO's decision in this regard.

The appellant's attorney's argument in the May 2006 
substantive appeal also appears to argue that receipt of some 
unspecified service department documents subsequent to the 
April 1988 Board decision must be considered new and material 
evidence in this matter because, he argues, such records 
provided the basis for reopening the claim.  The May 2006 
substantive appeal argues "The rating decision of [January 
1998], correctly reopened [the veteran's] claim for 
disability compensation for post-traumatic stress disorder 
based, in part, upon the submission of new and material 
evidence in the form of supplemental service department 
records."  (The May 2006 substantive appeal misstates some 
pertinent dates of VA decisions pertinent to this case, which 
have otherwise been more clearly cited by the appellant in 
other correspondence.  Particularly, the May 2006 submission 
mistakenly confuses the June 2005 RO denial of this CUE claim 
with the January 1998 RO decision which granted service 
connection for PTSD, and the Board has made best efforts here 
to understand the argument in the light most favorable to the 
claim, most consistent with the record, and consistent with 
the attorney's apparent intended meaning).  The argument goes 
on to assert that VA "relied upon the new and material 
evidence in the form of supplemental service department 
records obtained from USACRUR ....  It was, therefore, new and 
material evidence, submitted after the original decision had 
become final."  This argument relies heavily upon repeated 
quotation of the January 1998 RO decision's statement that 
"Review of Navy personnel records which were recently 
received, shows that [the veteran] was assigned to River 
Squadron Five...."

The Board finds that the argument of the appellant's attorney 
is unpersuasive.  First, the Board does not find that the 
January 1998 RO decision's reference to "recently received" 
personnel records showing the veteran's assignment to River 
Squadron Five changes the unmistakable fact that 
documentation of this information was originally added to the 
claims file in 1986 and previously considered in the April 
1988 Board decision.  Furthermore, the appellant's argument 
has not identified any other specific document or information 
arising from any newly received service department document 
which might alternatively meet the applicable criteria to be 
characterized as new and material evidence.  The Board 
acknowledges that the RO requested the veteran's service 
personnel records through official channels in April 1997, 
and received a set of such records in May 1997.  However, not 
only had the River Squadron Five certificate showing Vietnam 
combat been in the claims file since 1986, but no new copy of 
this evidence nor any equivalent evidence was even included 
in the package of service personnel records received in May 
1997.  The May 1997 receipt of service personnel records did 
not provide a confirmed diagnosis of PTSD.  Therefore, the 
Board can identify no basis for characterizing the service 
personnel records received in May 1997 as new and material 
evidence sufficient to reopen the veteran's claim.

Finally, the Board's review of the January 1998 RO rating 
decision does not show that this rating decision itself 
identified any newly received service department document as 
the basis for reopening the previously denied claim.  The 
January 1998 RO decision, in reopening the claim which was 
previously denied repeatedly and explicitly due to the lack 
of a confirmed diagnosis of PTSD, appears to have based its 
reopening upon the fact that "Since that time he has been 
hospitalized several times, undergone extended treatment in 
the PTSD program ....  Medical records establish a clear 
diagnosis of PTSD due to stressful events experienced by [the 
veteran] while assigned to a riverboat unit in Vietnam."  
Then, in further considering the claim on the merits, the 
January 1998 RO decision finds that the veteran's stressor is 
reasonably verified by personnel records showing that his 
assignment to assignment to River Squadron Five and the 
associated exposure to hostile fire; in this context, such a 
finding to explain a grant of service connection on the 
merits does not demonstrate that the stressor corroboration 
was newly received evidence.

The mere fact that the January 1998 RO rating decision refers 
to such records as "recently received" does not make them 
'new and material evidence' when review of the adjudicative 
history of the claim clearly reveals that the records were 
not new and material evidence; it is well established in the 
claims file that copies of the River Squadron Five 
certificate and all of the associated information 
corroborating the veteran's in-service combat were associated 
with the claims file in 1986 and expressly considered by the 
April 1988 Board decision.  Moreover, the Board's review of 
the service personnel records which were added to the claims 
file in May 1997 reveals that not even any new copy of the 
River Squadron Five certificate, nor any equivalently 
pertinent evidence, was included in those records.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that there is 
no basis under the governing legal criteria to establish that 
he was legally entitled to any effective date earlier than 
July 10, 1992, for the grant of service connection for PTSD.

To summarize, the prior final denials preceding the January 
1998 RO rating decision found that service connection for 
PTSD could not be granted because the evidence did not 
establish a current diagnosis of the claimed disability; the 
prior final denial in the April 1988 Board decision 
acknowledged evidence corroborating the veteran's 
participation in river patrols with specific information 
regarding exposure to hostile fire.  Indeed, the January 1998 
RO rating decision reopened the claim for service connection 
on the basis that new VA medical records had since been 
submitted that reflected a diagnosis of PTSD.  As such, 
information in service department records was not the new and 
material evidence upon which the claim for service connection 
for PTSD was reopened.  In any event, any evidence or 
information concerning the veteran's in-service combat 
experience was not even 'new,' as it was established in the 
claims file in 1986 and was expressly contemplated in the 
prior final April 1988 Board decision.  The newly received 
service department records did not include even a new copy of 
the previously established combat certificate, and no newly 
received service department record has otherwise been 
identified to be material in the reopening of the claim.  
Therefore, 38 C.F.R. § 3.156(c) did not apply in this case, 
and there was no CUE in the January 1998 rating decision 
declining to apply 38 C.F.R. § 3.156(c) when assigning an 
effective date for the grant of service connection for PTSD.

Based on the foregoing, the Board finds that the January 1998 
RO rating decision assigning an effective date of July 10, 
1992 for the grant of service connection for PTSD, was 
supported by evidence then of record and was consistent with 
the law and regulations then in effect.  Therefore, the Board 
concludes that the January 1998 RO rating decision was not 
clearly and unmistakably erroneous and cannot be revised or 
reversed based on CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).




ORDER

The appeal on the claim of entitlement to an effective date 
prior to July 10, 1992, for service connection for PTSD based 
on clear and unmistakable error is denied. 

The appeal on the claim of entitlement to a higher initial 
rating for type II diabetes mellitus is dismissed. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


